                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


NEBRASKA DATA CENTERS, LLC, and
AMERICAN NEBRASKA LIMITED
PARTNERSHIP,                                                     8:17CV369

                     Plaintiffs,
                                                                   ORDER
       vs.

LEO KHAYET, AND TIMBER
VENTURES, LLC,

                     Defendant.


      This matter is before the Court on the Notice of Appeal, ECF No. 307, filed by

Defendant Leo Khayet. The Court previously granted Khayet leave to proceed in forma

pauperis on appeal, ECF No. 266, and the Eighth Circuit Court of Appeals dismissed his

appeal, ECF No. 281. He has nevertheless continued to file documents and seek relief

in this case, and he seeks to appeal the Court’s Text Order denying his Motion to Stay All

Orders Restricting Communications, ECF No. 303. Under Federal Rule of Appellate

Procedure 24(a)(3), the Court certifies that Khayet’s appeal is not taken in good faith and

denies him leave to proceed in forma pauperis. Accordingly,

      IT IS ORDERED: Defendant Leo Khayet is denied leave to proceed on appeal in

forma pauperis.

      Dated this 19th day of April, 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
